IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,099-01


                         EX PARTE KEMOS M. BARNABY, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 09-04-04192-CR IN THE 221ST DISTRICT COURT
                            FROM MONTGOMERY COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of two counts of possession of a controlled substance and sentenced to imprisonment for fifty years’

in each count.

        On June 18, 2014, this Court filed and set this application for submission to determine how

materiality should be analyzed in a guilty plea situation. Applicant has filed a motion to remand for

further fact-finding after the discovery of video tapes of the original police stop and search.

Applicant requests that this Court allow the trial court to view the video tapes to determine whether
their content changes any of the trial court’s findings of fact.

       We remand this application to the 221st District Court of Montgomery County to allow the

trial judge to review the video tapes from the police vehicles on the night of this offense.

       The trial court shall determine whether any information in those videos would change any

findings of fact signed and sent to this Court.

       This application will be held in abeyance. A supplemental transcript containing any

supplemental findings of fact shall be forwarded to this Court within 14 days of the date of this

order. The Court also grants Applicant a two week extension to file his brief to this Court.

Applicant’s brief, which was due October 24, 2014, is now due on November 7, 2014. Any

extensions of time shall be obtained from this Court.



Filed: October 15, 2014
Do not publish